DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-30 allowed as a result of Terminal Disclaimer filed on July 28, 2021.
The closest relevant art is Rocklitz (2011/0186504 A1) wherein Rocklitz teaches a filter media (1000 in Fig. 31) comprising a filter media sheet having an inlet face and an outlet face (see the air flow arrow in Fig. 31) wherein the filter media is pleated to include a plurality of pleat tips and each pleat tip includes a compressed filtration region and a remainder filtration region formed into the filter media sheet to provide different filtering properties (see the larger portion of the pleat tip representing the “remainder” portion and the smaller portion of the pleat tip representing the “compressed” portion in Fig. 31) as “the ridges can be uniformly distributed along flutes, or can be non-uniformly positioned along the length of the flutes” (see paragraph 0097, lines 7-9, paragraphs 0151-0152, 0199 and 0205).  Rocklitz further teaches a plurality of adhesive elements extending between adjacent members of the pleat tips (see paragraph 0173).  Rocklitz further teaches the filter media having some variation in shape (paragraph 0155) with various media thickness (T) which is calculated a formula in pagragraph 0157.
Claims 1-30 of this instant patent application differ from the disclosure of Rocklitz in that a method of using a panel filter in an air filtration system comprising the step of flowing air through the air filtration system, the air filtration system comprising a housing having a flow path conveying air to at least one of an HVAC system, air inlet for gas 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 04, 2021